AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This Amended and Restated Employment Agreement (“Agreement”) entered into
between Fuel Systems Solutions, Inc., a Delaware corporation (the “Company”) and
Mariano Costamagna, a natural person and a resident of the Republic of Italy
(“Executive”), as of December 9, 2008. This Agreement shall be effective as of
January 1, 2009 (the “Effective Date”).



RECITALS




     IMPCO Technologies, Inc., a Delaware corporation and wholly-owned
subsidiary of the Company (“IMPCO”), and Executive entered into an Employment
Agreement dated as of December 22, 2004 (the “Prior Employment Agreement”). The
Company and Executive desire to enter into this Agreement in order to amend and
restate the terms of the Prior Employment Agreement.

     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and other good and valuable consideration, the parties hereto agree as follows:



AGREEMENT




     1. Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue until December 31, 2012 (the “Term”), unless
Executive’s employment is sooner terminated as provided herein. Notwithstanding
the foregoing, the Term shall automatically terminate upon Executive’s
termination of employment prior to December 31, 2012 in accordance with Section
9.

2.      Position and Duties.     2.1. Chief Executive Officer. Company and
Executive agree that Executive  

will continue to be employed as the Company’s Chief Executive Officer. As Chief
Executive Officer, Executive’s responsibilities and duties shall include the
professional, competent direction and management of the Company as a whole, and
such other managerial responsibilities and executive duties as may be assigned
to him from time to time by the Board of Directors of the Company (the “Board”)
which are consistent with his position and status. During the Term of this
Agreement, Executive shall discharge his duties to the Company at such locations
as Executive reasonably determines are suitable and appropriate.

     2.2. Full-Time; Travel. At all times during the Term, Executive agrees to
devote his full-time efforts to his duties with the Company and its Affiliated
Entities. It is anticipated that Executive will continue to travel as reasonably
appropriate to personally oversee the Company and its Affiliated Entities.

     2.3. Company Policies. All policies published by the Company or delivered
to the Executive prior to or following the Effective Date regarding employment
policies, codes of conduct, required behavior by employees and other similar
matters (collectively referred to as “Company Policies”) are incorporated within
this Agreement as though fully set forth in this Agreement. The Executive agrees
to be bound by and adhere to all such Company Policies as

K&E 13476542.13

--------------------------------------------------------------------------------

presently exist or as may be hereafter issued or modified by the Company.
Without limiting the foregoing, the Executive agrees to conduct business on
behalf of the Company in a manner consistent with proper and ethical business
practices and consistent with the best interests of the Company. To the extent
any Company Policies are inconsistent with or contrary to the provisions of this
Agreement, this Agreement shall prevail.

     3. Compensation. For all services rendered by Executive under this
Agreement, Company shall pay Executive an annual base salary in two currencies.
The Company shall pay Executive $360,000 in U.S. Dollars and €120,000 in Euros,
the aggregate of which shall be Executive’s “base salary” for purposes of this
Agreement. Executive shall not be paid any other compensation in any capacity as
a director, officer or otherwise by any Affiliated Entity of the Company without
the approval of the Board. Executive shall be paid his base salary on the same
basis applicable to executive employees generally, minus all lawful and agreed
upon payroll deductions. Executive’s compensation shall be reviewed annually by
the Compensation Committee of the Board in accordance with normal Company salary
review procedures, but may not be decreased during the Term of this Agreement.

     4. Business Expenses. Company agrees to reimburse Executive for all
reasonable business expenses incurred by Executive while on Company business,
subject to the Company’s normal business expense policies. Executive shall
maintain such records as will be necessary to enable the Company to properly
deduct such items as business expenses when computing the Company’s federal
income tax. All such reimbursements shall be made promptly after submission of
the required documentation, but in any event by the end of the calendar year
following the year in which such expenses were incurred.

     5. Bonuses. Executive will also be eligible for consideration for a bonus
in accordance with the terms and conditions of the Company’s 2006 Equity
Incentive Plan (or any successor plan), as may be amended from time to time.

6.      Benefits.     6.1. Employee Benefits. Executive shall be entitled to
participate in any  

employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit of its employees generally, in accordance with the
terms thereof (and subject to any applicable waiting periods or other
eligibility requirements). Notwithstanding the foregoing, the Company may modify
or terminate any employee benefit plan at any time.

     6.2. Key Person Insurance. Company may, in its sole discretion, obtain “key
person” life insurance covering Executive in such reasonable amounts as it shall
determine. Executive agrees to fully cooperate in obtaining such coverage,
including by submitting to a physical examination if requested by the insurance
provider, and, on behalf of himself, his heirs and beneficiaries, disclaims all
and any right, title and interest in and to the proceeds of such insurance.

     6.3. Life Insurance Policy. To the extent the Company determines, in its
sole discretion, that it can obtain and maintain such coverage on customary and
reasonable economic terms, the Company shall maintain a life insurance policy on
the life of Executive and payable to

2

--------------------------------------------------------------------------------

the Company upon the death of Executive in an amount of not less than
$20,000,000 in U.S. Dollars. Executive agrees to fully cooperate in obtaining
such coverage, including by submitting to a physical examination if requested by
the insurance provider. The Company shall not be required to provide such
coverage if Executive does not fully cooperate in obtaining such coverage or if
the Company determines at any time that such coverage is too expensive for the
Company to obtain or continue in effect. Following Executive’s death and to the
extent such life insurance policy is then in effect, the Company shall notify
Executive’s designated beneficiaries (of which the Company is reasonably aware)
(the “Beneficiaries”) (a) that the Company may purchase up to $10,000,000 in
U.S. Dollars of the Company’s common stock from such Beneficiaries, (b) of the
maximum number of shares of the Company’s common stock that may be purchased for
up to $10,000,000 in U.S. Dollars (based upon the arithmetic mean of selling
prices of the Company’s common stock on all trading days during the thirty (30)
day period preceding Executive’s death), (c) that such Beneficiaries must notify
the Company in writing by a date specified by the Company in such notice (which
shall be within a reasonable time period following Executive’s death) of the
number of shares of the Company’s common stock or U.S. Dollar value of the
Company’s common stock that the Company will purchase from such Beneficiaries
(in each case, up to $10,000,000 in U.S. Dollars as calculated in accordance
with this Section). Such Beneficiaries shall notify the Company in writing by
the date specified in the Company’s notice of the amount of such Beneficiaries’
common stock of the Company that the Company shall purchase (up to the amount of
$10,000,000 in U.S. Dollars as calculated in accordance with this Section). In
the event such Beneficiaries obligate the Company to purchase such common stock
of the Company from such Beneficiaries, such Beneficiaries shall provide all
common stock certificates, stock powers and other documents reasonably requested
by the Company to allow the Company to fulfill its obligation to purchase such
common stock.

7. Vacation. Executive shall be entitled to four (4) weeks’ paid vacation per
year.

Vacation shall be scheduled by Executive at a time that is consistent with the
Company’s business needs. Upon the termination of this Agreement, Executive
shall be paid for all previously accrued and unused vacation time.

8. Confidential Information; Trade Secrets; Intellectual Property;
Non-Solicitation and Non-Interference; Non-Competition.

     8.1. Confidential Information. It is understood and agreed that as a result
of Executive’s employment with Company and his prior employment with MTM S.r.l.,
Executive has acquired and will continue to acquire and make use of confidential
information about the Company and its Affiliated Entities (as defined below) and
their business, suppliers and customers, such information constituting trade
secrets. During the course of his employment with the Company and thereafter,
Executive shall keep secret and retain in strictest confidence, and, except to
the extent required to be disclosed by applicable law or court order, shall not,
without the prior written consent of the Company, furnish, make available or
disclose to any third party or use for the benefit of himself or any third
party, any Confidential Information. As used in this Agreement, “Confidential
Information” will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form), now existing or to be developed in the future, relating to the
business or affairs of the Company and the Affiliated Entities or their current
or potential businesses (including their predecessors prior to being acquired by
the Company), including but not limited to information,

3

--------------------------------------------------------------------------------

observations, and data relating to financial statements, customer identities,
potential customers, acquisition opportunities, business development or
transformation plans, employees, suppliers, servicing methods, equipment,
programs, strategies and information, marketing and expansion plans, analyses,
profit margins, or other proprietary information used by the Company or the
Affiliated Entities reasonably related to their business, affairs or industry;
provided, however, that Confidential Information shall not include any
information which (a) is in the public domain other than as a result of the
Executive’s wrongful acts or omissions or (b) becomes known outside the Company
by persons who are not associated with the Company and do not have an obligation
of confidentiality to the Company or the Affiliated Entities with respect to
such information through no wrongful act or omission on the part of Executive.
Executive acknowledges that the Confidential Information is vital, sensitive,
confidential and proprietary to the Company. Executive further agrees that on
termination of this Agreement, or at any time on request by the Company, he
shall deliver possession to the Company of all Confidential Information and all
memoranda, notes, plans, records, reports, computer files, disks and tapes,
studies, printouts, software and other documents and writings, whether in paper
or electronic form (and copies thereof) and other things of every kind and
description relating to the business of the Company or the Affiliated Entities
or at Company expense or in the course of Executive’s employment or that contain
proprietary information relating to the Company or the Affiliated Entities,
including all copies of the same.

“Affiliated Entities” shall mean each of the Company’s direct and indirect
subsidiaries and any business, entity or joint venture in which the Company has
a direct or indirect equity or other ownership interest.

     8.2. Trade Secrets and Intellectual Property. The results and proceeds of
Executive’s services to the Company hereunder, including, without limitation,
any works of authorship related to the Company resulting from Executive’s
services with the Company and/or any of the Affiliated Entities and any works in
progress, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion without any further payment
to Executive whatsoever. If, for any reason, any of such results and proceeds
shall not legally be a work-for-hire and/or there are any rights which do not
accrue to the Company under the preceding sentence, then Executive hereby
irrevocably assigns and agrees to assign any and all of Executive’s right, title
and interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner the Company
determines without any further payment to Executive whatsoever. Executive shall,
from time to time, as may be requested by the Company and at the Company’s sole
expense, do any and all things which the Company may deem useful or desirable to
establish or document the Company’s exclusive ownership of any and all rights in
any such results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Executive has any rights in the results and proceeds of Executive’s services to
the Company that cannot be assigned in the manner described above, Executive
unconditionally and irrevocably waives the enforcement of such rights. This
Section 8.2 is

4

--------------------------------------------------------------------------------

subject to, and shall not be deemed to limit, restrict or constitute any waiver
by the Company of any rights of ownership to which the Company may be entitled
by operation of law by virtue of the Company or any of its Affiliated Entities.

     8.3. Non-Solicitation and Non-Interference. During Executive’s employment
with the Company and for a period of one (1) year thereafter, Executive agrees
that Executive shall not, except in the furtherance of Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (a) solicit, aid or induce any
employee, representative or agent of the Company, any Affiliated Entity or any
of their respective affiliates to leave such employment or retention or to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or any Affiliated
Entity or hire or retain any such employee, representative or agent, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent, or (b) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company, its Affiliated Entities
and any of their respective customers, vendors, joint venturers or licensors. An
employee, representative or agent shall be deemed covered by this Section 8.3
while so employed or retained and for a period of six (6) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 8.3 shall not be
violated by (a) general advertising or solicitation not specifically targeted at
Company-related persons or entities, (b) Executive serving as a reference, upon
request, for any employee of the Company or any Affiliated Entity, or (c)
actions taken by any person or entity with which Executive is associated if
Executive is not personally involved in any manner in the matter and has not
identified such Company-related person or entity for soliciting or hiring.

     8.4. Non-Competition. Executive acknowledges that through his employment
with the Company and its Affiliated Entities prior to and after the Effective
Date, (a) Executive has had and will continue to have access to trade secrets
and other Confidential Information of the Company, its Affiliated Entities and
their businesses, suppliers, customers and licensors, which, if disclosed, would
unfairly and inappropriately assist in competition against the Company and its
Affiliated Entities; (b) in the Executive’s employment by a competitor during
the Restricted Period (as defined below), Executive would inevitably use or
disclose such trade secrets and Confidential Information; (c) the Company and
its Affiliated Entities have substantial relationships with their customers and
Executive has had and will continue to have access to these customers; (d)
Executive has received and will receive specialized training from the Company
and its Affiliated Entities; and (e) Executive has generated and will continue
to generate goodwill for the Company and its Affiliated Entities in the course
of Executive’s employment with the Company. Therefore, in consideration of
Executive’s continued employment with the Company, of the compensation and
benefits provided to Executive under this Agreement, including but not limited
to those set forth in Sections 3, 4 and 5 hereof, the Company’s agreement to
provide the Termination Payment to Executive in accordance with Section 11, and
of Executive’s being granted access to the customers, trade secrets and other
Confidential Information of the Company and its Affiliated Entities, Executive
agrees that the following restrictions on Executive’s activities during and
after Executive’s employment are necessary, appropriate and reasonable to
protect the goodwill, Confidential Information and

5

--------------------------------------------------------------------------------

other legitimate interests of the Company and its Affiliated Entities from
unfair and inappropriate competition:

     (i) During Executive’s employment with the Company and during the period
Executive is eligible to receive the Termination Payment (as defined below)
(such period, the “Restricted Period”), Executive will not, directly or
indirectly, engage or participate, in any capacity, whether as an owner,
stockholder, member, partner, employee, director, independent contractor,
franchisor, franchisee, consultant or otherwise or render any direct or indirect
service or assistance, whether with or without compensation, in all or any
portion of any business that the Company or any Affiliated Entity conducts or is
developing as of the date of such termination in any geographic area in which
the Company or any of its Affiliated Entities conducts that business, or is
actively planning to conduct that business, as of the date of such termination
(the “Non-Competition Area”) and Executive will not permit his name to be used
by any enterprise engaging in or participating in any such business in the
Non-Competition Area; provided, however, that ownership of less than 2% of the
outstanding stock of any publicly traded company shall not by itself be deemed
to be a violation of this provision.

     (ii) In signing this Agreement, Executive gives the Company assurance that
Executive has carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed on Executive under this Section 8.
Executive agrees that these restraints are necessary for the reasonable and
proper protection of the Company and its Affiliated Entities and their trade
secrets and Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent Executive from obtaining other suitable employment during the
period in which Executive is bound by the restraints. Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Company and its Affiliated Entities that Executive has sufficient
assets and skills to provide a livelihood while such covenants remain in force
and that, as a result of the foregoing, in the event that Executive breaches
such covenants, monetary damages would be an insufficient remedy for the
Company, its Affiliated Entities and equitable enforcement of the covenant would
be proper. Executive therefore agrees that the Company and its Affiliated
Entities, in addition to any other remedies available to them, will be entitled
to preliminary and permanent injunctive relief against any breach by Executive
of any of those covenants, without the necessity of showing actual monetary
damages or the posting of a bond or other security. Executive and the Company
further agree that, in the event that any provision of this Section 8 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision will be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. Executive further
covenants that he will not challenge the reasonableness or enforceability of any
of the covenants set forth in this Section 8. It is also agreed that the Company
and any Affiliated Entities will have the right to enforce all of the
obligations under this Agreement, including without limitation pursuant to this
Section 8, to the extent such enforcement is permitted by law.

     9. Termination. The Term and Executive’s employment with the Company and
its Affiliated Entities shall be terminated upon the occurrence of the following
events:

6

--------------------------------------------------------------------------------

9.1. Immediately upon the death of Executive;

     9.2. If Executive shall have been incapacitated from illness, accident or
other disability and unable to perform his normal duties hereunder for a
consecutive period of three (3) months or on a cumulative period of six (6)
months in any eighteen (18) month period, upon the Company or Executive giving
the other party not less than thirty (30) days’ written notice

(“Disability”);

9.3.      Expiration of the Term or any renewal or extension thereof;   9.4.   
  Immediately by the Company for “Cause”, which shall mean (a) grossly  

negligent or intentionally wrongful personal or professional conduct of
Executive, including but not limited to criminal conduct, which, in the
reasonable and good faith judgment of Company injures or tends to injure the
reputation of Company or otherwise adversely affects the material interests of
Company; (b) Executive’s continued refusal to perform his substantial job
functions after written notice from the Board requesting such performance; (c)
Executive’s refusal to cooperate in any audit or investigation of the financial
statements or business practices of the Company or its Affiliated Entities; or
(d) any act or omission of Executive, not remedied within twenty (20) business
days after written notice from the Board stating that failure to remedy such
conduct may result in Termination for Cause, which:

     (i) interferes materially with, or suggests a material inability to
perform, the Executive’s duties to the Company; or

(ii) represents a material breach of this Agreement.

9.5.      Immediately by the Executive for “Good Reason”, which means:     (i)
any act or omission by the Company which materially diminishes  

Executive’s title, responsibilities, authority or status with the Company,
including without limitation the appointment of a supervisor for Executive other
than the Board;

    (ii)    any    reduction in the Executive’s base    salary without the 
Executive’s consent;                        (iii)    any    material adverse
deviation from the    bonus determination 


policies applicable to Company executives generally; or

     (iv) the delegation by the Company to any other executive any of
Executive’s responsibilities such that Executive’s authority or status or
overall level of responsibility within the Company has been materially
diminished;

provided that, for Good Reason to exist (a) Executive must give the Board
written notice within sixty (60) days of the occurrence of an event described in
clauses (i) through (iv) of this Section 9.5 and (b) the Company must fail to
correct or cure such action or event in all material respects within twenty (20)
business days following Executive’s written notice of such action or event and
(c) Executive must actually terminate employment within thirty (30) days of the
expiration of the Company’s cure period.

7

--------------------------------------------------------------------------------

10.      Effects of Termination.     10.1. Final Pay. Upon termination of
Executive’s employment with the  

Company and all Affiliated Entities, Company agrees to pay Executive all base
salary which is due and owing to Executive as of the date of termination, less
legal deductions or offsets Executive may owe to Company for such items as
salary advances or loans. Executive agrees that his signature on this Agreement
constitutes his authorization for all such deductions. Except as otherwise
provided pursuant to Sections 11 and 12, Executive shall not be entitled to any
other or additional compensation upon termination.

     10.2. Return of Company Property. By no later than his last day of
employment with the Company and its Affiliated Entities, Executive agrees to
return to the Company all property of any kind of the Company or its Affiliated
Entities which may be in Executive’s possession.

     10.3. Continuing Obligations. In the event of termination of the Term, the
terms and provisions of this Agreement shall also terminate, with the exception
of Section 8 and any other provisions that expressly address post-termination
issues, which shall continue in full force and effect according to their terms.

     10.4. Resignation of Positions. Upon termination of Executive’s employment
with the Company and all Affiliated Entities for any reason, Executive shall
resign, and shall be deemed to have resigned, from all positions as an employee
of the Company and its Affiliated Entities.

11.      Separation Benefits.     11.1. Benefit. In the event Executive’s
employment with the Company and its  

Affiliated Entities is terminated by Executive for Good Reason, or by the
Company for any reason other than for Disability or Cause (a “Qualifying
Termination”), Executive shall have the right to require the Company to pay
Executive $5,000,000 in U.S. Dollars (the “Termination Payment”), in five equal
annual installments, without interest, subject to applicable tax withholding,
with the first such installment due and payable on the sixtieth (60th) day
following the date of Executive’s Qualifying Termination, and with subsequent
installments due on each consecutive annual anniversary of the date of
Executive’s Qualifying Termination. The Executive agrees that such liquidated
damages shall be in lieu of all other claims that the Executive may make by
reason of any such termination of his employment. Notwithstanding anything to
the contrary contained herein, as a condition to receiving any installment of
the Termination Payment, Executive shall be required to have executed and
delivered to the Company, and any applicable revocation period shall have
expired without revocation of, a general release of claims substantially in the
form attached as Exhibit A hereto (the “Release”) prior to the sixtieth (60th)
day following the date of Executive’s Qualifying Termination. The Termination
Payment shall be immediately terminated if Executive materially violates any of
the provisions of Section 8 of this Agreement during the Restricted Period, with
no further obligations owed by the Company to Executive hereunder.
Notwithstanding the foregoing, the Company will not terminate the Termination
Payment to the extent that it is prohibited from doing so by law.

8

--------------------------------------------------------------------------------

     11.2. Effect of a Change in Control Before a Qualifying Termination. In the
event of a Change in Control (as defined below) that occurs before Executive’s
Qualifying Termination, (a) unless otherwise determined by the Board, the amount
of the Termination Benefit shall cease to be $5,000,000 and shall instead be
equal to the product of 2.99 and (x) the greater of Executive’s base salary as
in effect upon termination or immediately before such Change in Control and (y)
the average annual cash bonus earned by Executive for three full calendar years
preceding Executive’s termination from the Company and (b) any Termination
Payment payable to Executive as a result of his Qualifying Termination on or
before the second anniversary of the Change in Control shall be paid in a cash
lump sum on the sixtieth (60th) day following the Executive’s Qualifying
Termination if Executive has executed and delivered, and any applicable
revocation period shall have expired without revocation of, the Release on or
prior to such date. For purposes of this Agreement, “Change in Control” means
the consummation of a transaction, whether in a single transaction or in a
series of related transactions, pursuant to which a “person” (as defined in
Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as amended
(the “Act”)) or “group” (as such term is used in Section 14(d) of the Act) (A)
acquires (whether by merger, consolidation, or transfer or issuance of equity
interests or otherwise) equity interests of the Company (or any surviving or
resulting company) possessing the voting power to elect a majority of the Board
of the Company (or the board of directors of such surviving or resulting
company) or (B) acquires assets constituting all or substantially all of the
assets of the Company and its direct and indirect subsidiaries (as determined on
a consolidated basis).

     11.3. Effect of a Change in Control After a Qualifying Termination. Unless
otherwise determined by the Board, in the event of a Change in Control that
occurs during the period Executive is receiving Termination Payments under
Section 11.1, Executive shall forfeit and no longer be entitled to any remaining
payments of the Termination Payments. If the Board determines that Executive
will not forfeit the remaining payments of the Termination Payment, such
remaining payments shall continue to be paid to Executive in accordance with
Section 11.1; provided that if the Change in Control is also a “change in
control event” within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), Executive shall be paid the remaining payments
of the Termination Payments in a cash lump sum upon the occurrence of such
Change in Control.

12.      Certain Additional Payments by the Company.     12.1 If it shall be
determined that any benefit provided to the Executive or  

payment or distribution by or for the account of the Company to or for the
benefit of the Executive, whether provided, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by the Executive with respect to such excise
tax resulting from any action or inaction by the Company (such excise tax,
together with any such interest and penalties, collectively, the “Excise Tax”),
then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of the
Excise Tax and all other income, employment, excise and other taxes that are
imposed on the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the sum of (A) the Excise Tax imposed upon the Payments and (B)
the product of any deductions disallowed because of the inclusion of the
Gross-up Payment

9

--------------------------------------------------------------------------------

in the Executive’s adjusted gross income and the highest applicable marginal
rate of federal income taxation for the calendar year in which the Gross-Up
Payment is to be made. Any Gross-up Payment shall be made no later than the end
of the calendar year following the year in which the Excise Tax is payable by
Executive.

     12.2 Subject to the provisions of Section 12.3, all determinations required
to be made under this Section 12, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent, certified public accounting firm or such other certified public
accounting firm as may be designated by the Executive and shall be reasonably
acceptable to the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company. If the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting a change in the ownership or effective control (as defined
for purposes of Section 280G of the Code) of the Company, the Executive shall
appoint another nationally recognized accounting firm which is reasonably
acceptable to the Company to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 12, shall be paid
by the Company to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that additional
Gross-Up Payments shall be required to be made to compensate the Executive for
amounts of Excise Tax later determined to be due, consistent with the
calculations required to be made hereunder (an “Underpayment”). If the Company
exhausts its remedies pursuant to Section 12.3 and the Executive is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

     12.3 The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that they desire to contest such claim, the Executive
shall: (i) give the Company any information reasonably requested by the Company
relating to such claim;

     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation,

10

--------------------------------------------------------------------------------

accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

    (iii)    cooperate with the Company in good faith effectively to contest 
such claim; and                (iv)    permit the Company to participate in any
proceedings relating to 


such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties incurred in
connection with such contest) and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.

13.      Construction of Agreement.     13.1. Essential Terms and Modification
of Agreement. This Agreement amends  

and restates the Prior Agreement in its entirety. The Prior Agreement shall be
of no further force and effect. It is understood and agreed that the terms and
conditions described in this Agreement constitute the essential terms and
conditions of the employment arrangement between the Company and Executive, all
of which have been voluntarily agreed upon. The Company and Executive agree that
there are no other essential terms or conditions of the employment relationship
that are not described within this Agreement, and that any change in the
essential terms and conditions of this Agreement will not be effective until it
is included in a written supplemental agreement that is executed by both a
representative of the Board, pursuant to authorization of the Board, and the
Executive.

     13.2. Severability. If any term, covenant, condition or provision of this
Agreement or the application thereof to any person or circumstance shall, at any
time, or to any extent, be determined invalid or unenforceable, the remaining
provisions hereof shall not be affected thereby and shall be deemed valid and
fully enforceable to the extent permitted by law.

     13.3. Notices. Any notice hereunder shall be in writing and shall be deemed
given and effective when delivered personally, by fax (with confirmed delivery)
or by recognized international overnight or commercial express carrier,
addressed to a party at its address stated below or to such other address as
such party may designate by written notice to the other party in accordance with
the provisions of this Section:



If to the Company:






  Fuel Systems Solutions
3030 South Susan Street
Santa Ana, California 92704-6435
Phone: (714) 656-1200
Fax: (714) 656-1400
Attn: Lead Director, Board of Directors




11

--------------------------------------------------------------------------------



With a copy to:






  Eva Davis
Kirkland & Ellis LLP
777 South Figueroa Street
Suite 3700
Los Angeles, CA 90017-5800






If to Executive:






  Mr. Mariano Costamagna
Viale Salmatoris n2
12062 Cherasco (CN)
Italy
Phone +39 0172 48 9961






With a copy to:






  Studio Tibaldi Giraudo
Via S. Margherita 8
Alba (Cuneo)
Italy
Telecopier: 39 01733 62307
Attn: Paolo Giraudo






  13.4. Section 409A Compliance.




     (i) The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
to be in compliance therewith. If Executive notifies the Company (with
specificity as to the reason therefor) that Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A and the Company concurs with such belief, the
Company will, after consulting with Executive, reform such provision to attempt
to comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification will be made in good faith and will, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A. In no event whatsoever will the Company be
liable for any additional tax, interest or penalty that may be imposed on
Executive by Code Section 409A or damages for failing to comply with Code
Section 409A.

     (ii) A termination of employment will not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or

12

--------------------------------------------------------------------------------

benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms will mean “separation
from service.” If Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit will be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” by
Executive, and (B) the date of Executive’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 13.4 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) will be paid or reimbursed
to Executive in a lump sum, and any remaining payments and benefits due under
this letter agreement will be paid or provided in accordance with the normal
payment dates specified for them herein.

     (iii) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments.

     13.5. Governing Law. This Agreement shall be interpreted and performed
under the laws of the State of Delaware.

     13.6. Arbitration. Except for Section 8, which shall be enforceable in
accordance with the terms thereof, any dispute or controversy arising under or
in connection with this Agreement or Executive’s employment with the Company
shall be settled exclusively by arbitration, conducted before a single
arbitrator in Los Angeles, California (applying Delaware law) in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect. The decision of the arbitrator will be
final and binding upon the parties hereto. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome,
(a) each party shall pay all of its own costs and expenses, including, without
limitation, its own legal fees and expenses, and (b) the arbitration costs shall
be borne entirely by the Company.

     13.7. Waiver. The waiver by either party of any breach of any provision of
this Agreement by the other party shall not be deemed to constitute the waiver
of any other breach of the same or any other term or condition hereof.

     13.8. Captions. The captions and headings of the sections and subsections
of this Agreement are for convenience and reference only and are not to be used
to interpret or define the provisions hereof.

     13.9. No Representations. Executive acknowledges that he is not relying,
and has not relied, on any promise, representation or statement made by or on
behalf of the Company that is not set forth in this Agreement.

13

--------------------------------------------------------------------------------

     13.10. Assignment and Successors. The rights and obligations of Company
under this Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. The rights and obligations of Executive
hereunder are nonassignable. Company may assign its rights and obligations to
any entity in which Company or a company affiliated with Company has a majority
ownership interest.

     13.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same Agreement.

14

--------------------------------------------------------------------------------

     This Amended and Restated Employment Agreement has been executed as of the
date first set forth above.



Fuel Systems Solutions, Inc.






/s/ Matthew Beale_________________
By Matthew Beale
President






/s/ Mariano Costamagna____________
Mariano Costamagna






ACKNOWLEDGED:

IMPCO Technologies, Inc.






/s/ Matthew Beale_________________
By Matthew Beale
President




--------------------------------------------------------------------------------



EXHIBIT A






GENERAL RELEASE




     I, Mariano Costamagna, in consideration of and subject to the performance
by Fuel Systems Solutions, Inc., a Delaware corporation (together with its
subsidiaries, the “Company”), of its obligations under the Employment Agreement,
dated as of December 9, 2008 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its affiliates and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and its affiliates and the Company’s direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below.

A. I understand that any payments or benefits paid or granted to me under
Section 11 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 11 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates. I also acknowledge and represent that I have received all payments
and benefits that I am entitled to receive (as of the date hereof) by virtue of
any employment by the Company.

B. Except as provided in Sections 5 and 6 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

A-1

--------------------------------------------------------------------------------

C. Each party expressly waives all rights afforded by any statute, which limits
the effect of a release with respect to unknown claims. Each party understands
the significance of his or its release of unknown claims and his or its waiver
of statutory protection against a release of unknown claims and accordingly,
each party expressly waives any and all rights and benefits under Section 1542
of the California Civil Code, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

D. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 2 above.

E. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

F. I agree that I am waiving all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief.

Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived by law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.

G. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the maximum
extent permitted by law. I further agree that I am not aware of any pending
Claim of the type described in Section 2 as of the execution of this General
Release.

A-2

--------------------------------------------------------------------------------

H. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

I. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

J. I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party. I understand and agree that my cooperation may
include, but not be limited to, making myself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information; and
turning over to the Company all relevant documents which are or may come into my
possession all at times and on schedules that are reasonably consistent with my
other permitted activities and commitments. I understand that in the event the
Company asks for my cooperation in accordance with this provision, the Company
will reimburse me solely for reasonable travel expenses (including lodging and
meals) upon my submission of receipts.

K. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

L. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.      I HAVE READ IT CAREFULLY;   2.      I UNDERSTAND ALL OF ITS TERMS AND
KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS
    UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, AS     AMENDED; THE EQUAL PAY ACT OF 1963,
THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;   3.      I VOLUNTARILY CONSENT TO EVERYTHING
IN IT;  

A-3

--------------------------------------------------------------------------------

4.      I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND
I HAVE DONE SO OR, AFTER CAREFUL READING     AND CONSIDERATION, I HAVE CHOSEN
NOT TO DO SO OF MY OWN VOLITION;   5.      I HAVE HAD AT LEAST 21 DAYS FROM THE
DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
_________
, ____ TO CONSIDER IT AND THE CHANGES MADE SINCE THE     _________
, ____ VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE
REQUIRED 21-DAY PERIOD;   6.      THE CHANGES TO THE AGREEMENT SINCE
__________
,
_____
EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.   7.      I UNDERSTAND THAT
I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS
RELEASE SHALL     NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION
PERIOD HAS EXPIRED;   8.      I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND  
  VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND   9.      I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE
MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN     INSTRUMENT IN
WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.  

DATE:
________________________

___________________________________
MARIANO COSTAMAGNA

A-4

--------------------------------------------------------------------------------